DETAILED ACTION

This Office Action is a response to an application filed on 07/28/2022, in which claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 11, and 20 are allowed because the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest all the claimed features of claim 1, 11, and 20, structurally and functionally interconnected with other limitations in the manner as cited in the claims. More specifically, the prior art on record fails to teach or suggest the limitation of: “ wherein the nominal angle of the current  block is a base directional mode for intra prediction of the current block; obtaining a nominal angle of at least one neighboring block of the current block for intra prediction, wherein the nominal angle of the at least one neighboring block is a base directional mode for intra prediction of the at least one neighboring block; determining whether to signal all allowed delta angles of the nominal angle of the current block, or only a subset of the allowed delta angles of the nominal angle of the current block, based on a comparison between the nominal angle of the current block and the nominal angle of the at least one neighboring block” as recited in claim 1. Claims 11 and 20 claim features similar to the ones claimed in claim 1. Thus, the mentioned limitation in combination with all other limitations of the claim has been found allowable.
Claims 1, 11, and 20 are allowed and all claims dependent on claims 1, 11, and 20 are allowed as well. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158. The examiner can normally be reached 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM A NASRI/Primary Examiner, Art Unit 2483